Citation Nr: 1802531	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for adenocarcinoma of the prostate, status post robot assisted laparoscopic prostatectomy, and radiation cystitis with hematuria, currently evaluated as 40 percent disabling (prostate cancer residuals).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

The Veteran's claim comes come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2015, the Veteran testified before a Veterans Law Judge (VLJ) at the local RO in a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  The VLJ who conducted the August 2015 Board hearing is no longer employed at the Board.  The Veteran was apprised of this fact in a July 2017, letter and he was notified that he had the option to testify at a hearing in front of another Veterans Law Judge (VLJ) who would decide his case.  38 C.F.R. §§ 20.707, 20.717.  In his November 2017 response, the Veteran indicated that he did not wish to appear at another hearing before a VLJ.  As such, the Board may proceed on the appeal.

The Veteran is in receipt of a 100 percent rating for adenocarcinoma of the prostate until June 1, 2011, under Diagnostic Code 7528.  Thus, during the period prior to June 1, 2011, he has been granted the full benefit sought and this period is not on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 3, 2015, the Veteran's prostate cancer residuals manifested in urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times per day, but not by wearing of absorbent material which must be changed more than four times per day.  

2.  From June 3, 2015, the Veteran's prostate cancer residuals manifested in urinary incontinence requiring the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  Prior to June 3, 2015, the criteria for the assignment of a rating in excess of 40 percent for prostate cancer residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes (DCs) 7512-7527. 7528 (2017).

2.  From June 3, 2015, the criteria for the assignment of a 60 percent rating, but not higher, for prostate cancer residuals have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes (DCs) 7512-7527. 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in January 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, in January 2013, October 2014, and February 2015.  These VA examinations are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his prostate cancer residuals have worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Ratings

The Veteran seeks a rating in excess of 40 for the service-connected prostate cancer residuals.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prostate cancer warrants a 100 percent evaluation for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Under both Diagnostic Codes 7527 and 7528, residual symptoms are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.  

The Veteran's prostate cancer residuals are currently assigned a 40 percent rating for the entire period on appeal under a hyphenated diagnostic code under 38 C.F.R. § 4.115b, Diagnostic Code 7512-7527.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant. In this case, the Veteran's prostate cancer residuals have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  For evaluations based on urine leakage, due to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  

For evaluations based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.

For evaluations based on urinary tract infections, poor renal dysfunction is rated as renal dysfunction.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent evaluation is warranted for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.

The Veteran does not have renal dysfunction, as noted by the February 2015 VA examiner.  Therefore, consideration of a higher rating under Diagnostic Code 7528 for symptoms of renal dysfunction is not warranted.  

Period Prior to June 3, 2015

Prior to June 3, 2015, the Veteran claims entitlement to a rating in excess of the currently assigned 40 percent rating for his prostate cancer residuals.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating in excess of 40 percent have not been met prior to June 3, 2015. 

The criteria for a rating in excess of 40 percent require continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, resulting in voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Prior to June 3, 2015, the evidence preponderance of the evidence is against a finding that the Veteran's prostate cancer residuals resulted in voiding dysfunction requiring absorbent materials which must be changed more than four times per day.  For instance, the January 2013 VA examiner found that the Veteran uses absorbent material that must be changed two to four times per day.  The October 2014 and February 2015 VA examiners found that the Veteran requires absorbent material which must be changed two to four times per day.  The treatment notes, including the private treatment notes submitted by the Veteran, are consistent with the findings of the VA examiners, namely that the Veteran used up to four absorbent pads per day, but not more.  Thus, prior to June 3, 2015, the preponderance of the evidence is against a finding that the Veteran's prostate cancer residuals required absorbent materials that must be changed more than four times per day.  As such, a rating in excess of 40 percent is not warranted prior to June 3, 2015.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Period from June 3, 2015

From June 3, 2015, the Veteran's prostate cancer residuals are consistent with a rating of 60 percent, but not higher.  A June 2015, treatment note from Dr. E.R.U., M.D., indicates that the Veteran had increased his use of absorbent pads to five per day.  In the Veteran's substantive appeal, dated June 3, 2015, he reported that his use of absorbent materials had increased to five times per day, and sometimes more.  At the Board hearing in August 2015, the Veteran confirmed that he uses five absorbent pads per day.  The treatment notes indicate that the Veteran's prescription for absorbent pads is consistent with use of five pads per day.  As the evidence shows that the Veteran's prostate cancer residuals resulted in voiding dysfunction requiring absorbent materials which must be changed more than four times per day from June 3, 2015, a rating of 60 percent is warranted from this date.  

However, a rating in excess of 60 percent is not warranted.  As noted above, a note to Diagnostic Code 7528 instructs that residuals of prostate cancer can be rated as voiding dysfunction or renal dysfunction.  The evidence shows that Veteran does not have renal dysfunction, and, as such, a higher rating under the criteria governing renal dysfunction is not warranted.  Further, no higher rating than 60 percent is available under Diagnostic Code 7527 under criteria governing for either voiding dysfunction or urinary tract infection.  Thus, a rating in excess of 60 percent from June 3, 2015, is not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for the adenocarcinoma of the prostate, status post robot assisted laparoscopic prostatectomy, and radiation cystitis with hematuria, disability prior to June 3, 2015, is denied. 

Entitlement to a rating of 60 percent, but not higher, from June 3, 2015, for the adenocarcinoma of the prostate, status post robot assisted laparoscopic prostatectomy, and radiation cystitis with hematuria, disability is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


